Title: To George Washington from Brigadier General Gold Selleck Silliman, 14 September 1778
From: Silliman, Gold Selleck
To: Washington, George


          
            Sir
            Fairfield [Conn.] Septemr 14th 1778
          
          Your Favour of the 27th Ult. respecting a Guard at the Commissary’s Stores at the
            Landing in this Town I received the 2d Instant, inclosed in One from Mr Squier. He desires me to have the Guard constantly kept up
            through the Summer. Whereupon I immediately gave Orders to an Ensign to inlist the
            Number of Men requested with One Serjeant, and One Corporal, to mount a Guard at the
            Store and to remain on
          
          Duty untill the first of January unless sooner discharged; and directed him to apply to
            Mr Squier for Provisions Cookeing Utensills &c. The Ensign had very good Success
            in inlisting his Men, and has had a Guard mounted for some time past tho his Number is
            not yet compleated. Our present Circumstances are such that to have ordered a Detachment
            to have been made would not have answered the End. But the Ensign was with me on
            Saturday last and told me that Mr Squier had refused to furnish his Men with Provisions
            &c. I prevailed with him to keep his Men on Duty, till I could write Your
            Excellency on the Subject and have Your Answer. I first wrote Mr Squier on the Subject,
            but he has not thought proper to give me any Answer at all. I have therefore to desire
            Your Excellency to give the Necessary Orders respecting Provisions for the Men, for I
            have none for them, and they cant be expected to remain on Duty without. This Store
            stands in a Place that is very much exposed to the Enemy. A 20 Gun Ship may Anchor
            within a Mile of it, & her Boats may come directly to the Store &
            destroy it notwithstanding such a small Guard as this is. I am of Opinion that there
            ought to be at that Place a Captain’s Command at least. But this in our exhausted State
            it would be extreamly difficult to raise here. Might not the Continental Troops at
            Norwalk be posted in this Town with equal Advantage and save the Trouble &
            Expence of a Guard from the Militia? I am Your
            Excellency’s Most Obedient & Most Humble Servant
          
            G. Selleck Silliman
          
        